Exhibit 10.15
 
 
INDEMNIFICATION AGREEMENT
 
       THIS INDEMNIFICATION AGREEMENT (this "Agreement") is entered into on
February 10, 2009, by and among BioNeutral Group, Inc., a Nevada corporation
(the " Company ") and the indemnitee ("  Indemnitee ") executing this Agreement.
 
RECITALS
 
WHEREAS, it is essential to the Company that it be able to retain and attract as
directors the most capable persons available;
 
       WHEREAS. the Company is aware that, in order to induce highly competent
persons to serve the Company as directors or in other capacities, the Company
must provide such persons with adequate protection through insurance and
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;
 
       WHEREAS, Sections 78.7502 and 78.75 I of the Nevada Revised Statutes (the
-NRS") empower Nevada corporations to indemnify their directors and officers and
Section 78.751 of the NRS further states that the indemnification provided by
such sections "does not exclude any other rights to which a person seeking
indemnification or advancement of expenses may be entitled under the articles of
incorporation or any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise";
 
       WHEREAS, the Company believes, therefore, that the interest of the
Company's stockholders would be best served by a combination of (i) such
liability insurance as the Company may hold from time to time and (ii) a
contract with its directors and certain officers, including Indemnitee, to
indemnify them to the fullest extent by law (as in effect on the date hereof,
or, to the extent any amendment may expand such permitted indemnification, as
hereinafter in effect) against personal liability for actions taken in the
performance of their duties to the Company; and
 
       WHEREAS, in view of the considerations set forth above, the Company and
Indemnitee desire that Indemnitee be indemnified by the Company as set forth
herein.
 
NOW, THEREFORE, the Company and Indemnitee hereby agree as follows:
 
1.Indemnification.
 
          a.           Indemnification of Expenses. The Company shall indemnify,
defend (in accordance with the terms hereof) and hold harmless Indemnitee to the
fullest extent permitted by Nevada law in effect on the date hereof or as Nevada
law may from time to time be amended (but, in the case of any such amendment,
only to the extent such amendment permits the Company to provide broader
indemnification rights than Nevada law permitted the Company to provide before
such amendment), if such Indemnitee was or is or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, any threatened, pending or completed action, suit,
proceeding or alternative dispute resolution mechanism, or any hearing, inquiry
or investigation that such Indemnitee reasonably believes might lead to the
institution of any such action, suit, proceeding or alternative dispute
resolution mechanism, whether civil, criminal, administrative, investigative or
other (hereinafter a "Claim") Indemnitee shall have the right to employ the
Indemnitee's counsel in any such Claim at the Indemnitee's expense.
 
 
1

--------------------------------------------------------------------------------

 
 
3.   Additional Indemnification Rights; Nonexclusivity.
 
a.   Scope. The Company hereby agrees to indemnify Indemnitee to the greatest
extent permitted by Nevada law and the Articles of Incorporation and Bylaws in
effect on the date hereof or as Nevada law or the Articles of Incorporation and
Bylaws may from time to time be amended (but, in the case of any such amendment,
only to the extent such amendment permits the Company to provide broader
indemnification rights than Nevada law and the Articles of Incorporation and
Bylaws permitted the Company to provide before such amendment), even if such
indemnification is not specifically authorized by the other provisions of this
Agreement or any other agreement, the Articles of Incorporation, the Bylaws or
by statute. In the event of any change in any applicable law, statute or rule
which narrows the right of a Nevada corporation to indemnify a member of its
Board of Directors or an officer, employee, manager or agent, such change, to
the extent not otherwise required by such law, statute or rule to be applied to
this Agreement, shall have no effect on this. Agreement or the parties' rights
and obligations hereunder.
 
b.   Nonexclusivitv. The indemnification provided by this Agreement shall be in
addition to any rights to which Indemnitee may be entitled under the Articles of
Incorporation. Bylaws, any agreement, any vote of stockholders or disinterested
directors, the laws of the State of Nevada or otherwise.
 
4.   Liability Insurance. Upon the approval of the Board of Directors of the
Company, to the extent the Company maintains liability insurance applicable to
directors, officers, employees, managers, control persons or agents, the
Indemnitee shall be covered by such policies in such a manner as to provide
Indemnitee the same rights and benefits as are accorded to the most favorably
insured of the Company's directors
 
5.   Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement to
indemnify the Indemnitee if a final decision by a court having jurisdiction in
the matter shall determine that such indemnification is not lawful.
 
6.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.
 
7.        Binding Effect; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. This Agreement shall continue in effect
with respect to Claims relating to Indemnifiable Events regardless of whether
the Indemnitee continues to serve as a director of the Company or of any other
enterprise, including subsidiaries of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
8.   Attorneys' Fees. In the event that any action is instituted by the
Indemnitee under this Agreement or under any liability insurance policies
maintained by the Company to enforce or interpret any of the terms hereof or
thereof, the Indemnitee shall be entitled to be paid all Expenses incurred by
the Indemnitee with respect to such action, regardless of whether the Indemnitee
is ultimately successful in such action, and shall be entitled to the
advancement of Expenses with respect to such action, unless. as a part of such
action, a court of competent jurisdiction over such action determines that each
of the material assertions made by the Indemnitee as a basis for such action was
not made in good faith or was frivolous. In the event of an action instituted by
or in the name of the Company under this Agreement to enforce or interpret any
of the terms of this Agreement, the Indemnitee shall be entitled to be paid all
Expenses incurred by such Indemnitee in defense of such action (including costs
and expenses incurred with respect to Indemnitee counterclaims and cross-claims
made in such action). and shall be entitled to the advancement of Expenses with
respect to such action.
 
9.   Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery. if delivered by hand, (c) one business day
after the business day of deposit with Federal Express or similar overnight
courier, freight prepaid, or (d) one day after the business day of delivery by
facsimile transmission. if deliverable by facsimile transmission, with copy by
first class mail, postage prepaid, and shall be addressed if to Indemnitee, at
the Indemnitee's address as set forth beneath the Indemnitee's signature to this
Agreement and if to the Company at the address first listed above (attention:
Secretary) or at such other address as such party may designate by ten (10)
days' advance written notice to the other party hereto.
 
10.      Severability. The provisions of this Agreement shall be severable in
the event that any of the provisions hereof (including any provision within a
single section. paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.
 
11 .    Choice of Law. This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of Nevada, as
applied to contracts between Nevada residents, entered into and to be performed
entirely within the State of Nevada, without regard to the conflict of laws
principles thereof.
 
12.      Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by the parties to be bound thereby. Notice of same shall be provided to all
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar) nor shall such waiver constitute a continuing waiver.
 
13.      Corporate Authority.The Company represents that the Board of Directors
of the Company in accordance with Nevada law have approved the terms of this
Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first written above.
 

         COMPANY:          BioNeutral Group, Inc.          By:       Its:      
   
INDEMNITEE:
             Name of Director/Officer:

 
 
 
 
 
 
 
 
                                             
 
 
 
 
 
 
Signature Page for indemnification agreement
 
 
4